DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 and 18-19 are objected to because of the following informalities:
Claim 8 recites generating a record of one or more insertion errors, the record comprising a graph illustrating one or more insertion errors during the particular period of time for a selected content provider network (lines 3-5) and 9 recites determining corrective measures to one or more insertion errors based on … (line 5).  Suggest adding “the” in front of one or more insertion errors to match the one or more insertion errors cited in identifying one or more insertion errors occurred during a particular period of time (line 2).
Claims 18-19 are similar to Claims 8-9, therefore same reason of objection is applied.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-4, 7, 8, 10=12, 15, 17-19 of U.S. Patent No. 10,600,449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, the claims of U.S. Patent No. 10,600,449 B2, as shown in the table below.
Instant Application: 
US Patent 10,600,449 B2: 
Claim 1. A method comprising: 
receiving content comprising a plurality of frames; 
determining a first insertion point in the content based on timing information retrieved from an information source; 
determining a second insertion point based on a condensed visual representation; 




























identifying an insertion error based on the first insertion point and the second insertion point; and 





causing to be displayed information about the insertion error on a computing device.

Claim 2. The method of claim 1, wherein the first insertion point is an actual insertion point, and the second insertion point is an intended insertion point1.

Claim 3. The method of claim 1, wherein the insertion error is determined based on a difference between the first insertion point and the second insertion point2.
Claim 8. A method comprising: 
receiving video comprising inserted content and a content insertion signal; 
recording the received video and the received content insertion signal; 
for each frame of the video, creating a first representation, reduced in a first dimension, wherein a visual property of each pixel of the first representation is assigned by aggregating a visual property of a plurality of pixels of the frame having a corresponding position in the unreduced dimension, wherein the first dimension comprises at least one of the horizontal rows and the vertical columns; 
forming a condensed visual representation comprising the first representation of each frame aligned along the first dimension according to an order of the plurality of frames in the video; and 
displaying the condensed visual representation and an intended insertion point indicated by the content insertion signal.

10. The method of claim 8, further comprising: 
displaying a frame from the video associated with an identified location; and 
displaying a predetermined number of additional frames surrounding the frame in the video.

11. The method of claim 10, further comprising: 
determining an actual insertion point based on the condensed visual representation; and 
calculating an insertion error based on a difference between the intended insertion point and the actual insertion point1,2.

12. The method of claim 11, further comprising: displaying the insertion error.


Claims 11-13 are in similar scope to Claim 11-13 except in the format of “system”.  Therefore the rejections to Claims 1-3 are also applied to Claim 11-13.
 In addition, Claims 1, 3-4, 7, 15, 17-19 of US 10,600,449 B2 recite similar limitation of Claim 8, 10-12.  Therefore Claims 1-3 and 11-13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-4, 7, 15, 17-19  of U.S. Patent No. 10,600,449 B2.
	
	
Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-20 would be allowed if above Double Patenting Rejection is overcome on the condition of Terminal Disclaimer has been filed and approve.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of determining a first insertion point in the content based on timing information retrieved from an information source; determining a second insertion point based on a condensed visual representation; identifying an insertion error based on the first insertion point and the second insertion point; and causing to be displayed information about the insertion error on a computing device as claimed in independent Claims 1/11.  The closest prior art, Rayner (5,388,197), discloses compressing video for editing purpose and displaying information at desired port of interest (Fig.3).  Leman et al. (US 2007/0174774 A1) discloses inserting a portion of video clip, file, advertisement etc. ([0013]) and displaying error message.  However the error message is for unsupported device or functions ([0074]).  Rangan et al. (US 6493872 B1) discloses a timing error is calculated with regards to data inserted in a marker frame in the video stream as matched to data in an annotation data-frame closest to the marker.  The error will define an annotation frame as being n number of frame intervals ahead of or behind the target marker frame. In step 151, the stream determined to be running n number of frames ahead is buffered to reduce the error (col.23 lines 13-21). However, prior art fails to disclose identifying an insertion error based on the first insertion point and the second insertion point; and causing to be displayed information about the insertion error on a computing device.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613